BLOCK and DUNN, JJ.—
In this ease a paper writing purporting to be the last will and testament of Theodore S. Bantz, of Baltimore city, deceased, dated September 22nd, A. D. 1892, was filed and admitted to probate as said Bantz’s last will on June 15th, A. D. 1904, the testator having departed this life on June 8th, A. D., 1904. On September 21st, A. D. 1906, a caveat was filed on behalf of the Home for the Aged of the Methodist Episcopal Church of Baltimore city.
The paper writing, admitted to probate as the will of said deceased, with erasures and cancellations conceded, reads as follows:
*497I, Theodore S. Bantz, of the city of Baltimore, in the State of Maryland, do make filis my last will and testament, in manner following, that is to say : After the payment of all my just debts and funeral expenses, I give, devise and bequeath all my estate and property, real and personal wheresoever the same may be, unto Joshua T. Young my brother Edward Bantz; M. D. and Frederic Leist and the survivors or survivor of them in trust and confidence to hold the same for the term of my wife’s, Sallie C. Bantz, life, and after paying the taxes and necessary expenses thereon, to pay her out of the net income of my estate the sum of One Thousand and ninety-five dollars per year during her natural life in quarterly installments of Two Hundred and seventy-three dollars and seventy-five cents each; and the remainder of the income to be invested by them and held for the purpose of making good any deficiency of the income to my wife Sallie C. Bantz so that she will receive One Thousand and ninety-five dollars for every year during her natural life and at the death of my wife, Sallie C. Bantz, said trust shall cease and the property No. 72b West Lexington street and No. 202 Myrtle avenue shall go to my brother Edward Bantz absolutely. Five thousand Dollars shall go to Charles G. Bowman, nephew of my first wife COeelia Bants and Four Thousand Dollars shall go to in equal shares to Thomas Bowman Smith and Cecelia Bants Smith children of George P. Smith and Ms wife, Mary C. Smith and the rest and residue and remainder of my estate shall go• to the Home For The Aged of the Methodist Episcopal Church located at the Southwest corner of Fulton Avenue and Franklin Street for the purpose of a dormitory to be known as a Cecelia Bantz dormitory. I do further give to the trustees named in this my last will and testament and to the successors in said trust and to the survivors or survivor of them all powers which may be necessary for the preservation, direction, repair, management or profitable use of any property, real or personal devised by me and bequeathed by me and remaining under their or his control, until such time as their respective duties and the duties of each one of them in relation to the said trusts and property shall be fully performed. I constitute and appoint Joshua T. Young, Edward, Bants and Frederic Leist to be the executors of this my last will and testament (my brother Edward Bantz not to receive commission as trustee and executor as the provision made for him is to be in lieu thereof) hereby revoking all other wills and codicils by me heretofore made.
Tn testimony whereof I have hereunto subscribed my name and affixed my seal this twenty-second day of September, in the year eighteen hundred and ninety-two.
Theodore S. Bantz. (Seal.)
After reading the petition of the caveator, and the answer filed thereto, hearing- the evidence adduced and listening to the able arguments of counsel for the respective parties in interest, and carefully examining the testament, I am of the oi>inion that Theodore S. Bantz died intestate. That the erasures and cancellations made in the body of the paper-writing were made by tiio deceased, with the intention of cancelling that portion of the instrument. It follows, therefore, that the remaining' portions of said instrument must fail as a will, because standing alone they would be unintelligible to Hie intention of the entire instrument. Therefore, as stated, upon a careful inspection of the whole instrument, in connection with its erasures and cancellations, it is so affected by them as to revoke the same under our statute. (See Article 93 of the Maryland Code, Section 318).
For these reasons the probate of June Jó, A. I). 1904, must be revoked, and letters of administration granted, costs to be paid out of the estate.
(The italics represent the erasures made in the will.)